Title: To George Washington from Meshech Weare, 11 September 1780
From: Weare, Meshech
To: Washington, George


                        
                            Sir
                            Hampton falls Sepr 11th 1780
                        
                        I am honor’d with the Receipt of your favor of the 27th Ulto informing the Situation of the Army in Regard to
                            Supplies, which is truely Alarming, and gives me very great Anxiety. Sensible that very large Supplies would be necessary
                            as soon as the Army was collected together, we gave direction to the person Appointed to collect the cattle for this
                            State, to proceed in collecting, and sending them forward Seasonably, it was some time after a number was Collected, before
                            that we had information, where, and to whom they were to be deliverd. As soon as that was known, he proceeded in
                            collecting and Sending forward, with as much expedition as he could, And on our receiving information from the Honble
                            Committee of Congress, of the danger there was that the Army would Suffer for want of Supplies, we gave direction to him
                            to proceed with all possible expedition in sending forward as many as he could possibly collect, And I am informd he has
                            exerted himself with great industry herein, and has lately sent forward a considerable number, But I am not Able to
                            Ascertain the number, not having had Opportunity to see him, or get perticular information, since the Receipt of your
                            excellencys letter.
                        Every exertion in our power will be used for furnishing our quota of Supplies with all expedition. Four tuns
                            of the Powder your Excellency Requested was sent off the 9th Inst. for Springfield And a quantity of Rum is now ready to
                            go forward. I have the honor to be with every Sentiment of Esteem and Respect your Excellencys Most Obt Humle Sert

                        
                             Meshech Weare
                        
                    